PER CURIAM.
Appellant, Sun Seekers Homeowners’ Association, Inc., appeals a final summary judgment in favor of appellee, Walton County, establishing the public’s right to use an easement for beach access. Appellant asserts that the trial court erred in concluding that the easement at issue could be utilized by the general public. Appellee cross-appeals, asserting that the trial court erred in determining that appellant had standing to bring the declaratory judgment action. We agree with the trial court that appellant had standing; however, we reverse the trial court’s determination that appellee had the right to allow the public to use the easement, and we remand with directions to the trial court to enter summary judgment in favor of appellant. See Walters v. McCall, 450 So.2d 1189 (Fla. 1st DCA 1984).
BARFIELD, WOLF, and BROWNING, JJ., concur.